                Case 1:18-cv-02921-JMF Document 678-1 Filed 12/27/19 Page 1 of 3


Freedman, John A.

From:                              Freedman, John A.
Sent:                              Monday, September 10, 2018 7:51 AM
To:                                'Bailey, Kate (CIV)'; 'Federighi, Carol (CIV)'; 'Coyle, Garrett (CIV)'; 'Kopplin, Rebecca M.
                                   (CIV)'; 'Halainen, Daniel J. (CIV)'; 'Tomlinson, Martin M. (CIV)'; 'Ehrlich, Stephen (CIV)'
Cc:                                zzz.External.SBrannon@aclu.org; zzz.External.PGrossman@nyclu.org; 'Colangelo,
                                   Matthew'; Bauer, Andrew; Gersch, David P.; Grossi, Peter T.; Weiner, David J.; Young,
                                   Dylan Scot; Kelly, Caroline; 'Saini, Ajay'; 'Goldstein, Elena'; zzz.External.DHo@aclu.org
Subject:                           State of New York v. Department of Commerce, S.D.N.Y 18-CV-2921; NYIC v.
                                   Department of Commerce, S.D.N.Y. 18-CV-5025: Meet & Confer Follow Up & Other
                                   Matters
Attachments:                       Commerce Department Supplemental Searches.docx

Categories:                        Business



Counsel --

Your note from Friday evening did not address several topics we asked you to address. There are also several other
issues:

1. Mr. Gore’s deposition: The DOJ production for materials from Mr. Gore (including his non-governmental accounts)
should be completed prior to the start of Mr. Gore’s deposition. We have been advising you to prioritize production of
these materials for weeks. Please advise on status and when we will receive these materials. In addition, please advise
on the status of the questions we have raised about your deliberative process assertions and when any withheld
materials will be produced. Additionally, please advise by close of business today as to the attendees for the deposition.

2. Title 13: In your August 28 email, you advised that certain documents were being withheld (including 10382 and
10385) because they contained “2017 ACS data that are pre-release and cannot be released publicly until September
13.” These documents (and any others impacted by similar issues) should be produced no later than Thursday.

3. Supplementation of the Administrative Record: Your email makes multiple misstatements about assurances you
provided before we agreed to ask the Court to hold the fifth motion to compel in abeyance. During that call, you advised
that there was potentially another 25 gigabytes of records that should have been produced as part of the Administrative
Record, based on the supplemental search terms and custodians we suggested. As you know, Judge Furman’s July 5 and
July 23 order were clear that the Administrative Record was to be complete by July 26 and that no further extensions
would be granted. Your clients’ failure, in light of this order, to search for such custodians as Eric Branstad, Aaron
Willard, or key personnel who assisted Dr. Abowd is inexplicable, as were the unduly narrow terms used to search for
responsive records in the first instance. And your insistence on using the incorrect spelling for search terms, such as
Mark Neuman’s name (which he used to sign emails, AR 3709), does not inspire confidence that your clients can
competently conduct searches.

During the call, we suggested that you propose alternate search terms that would reduce production burden on your
client. Since you have refused to do so and your client seems unwilling to otherwise comply with Judge Furman’s orders
regarding completion of the record, we have attached the searches that should be run. If you believe that any specific
search constitutes a burden, we would be willing to consider further refinements if you identify the search term and
provide a custodian-by-custodian breakdown of the number of documents generated by each search term.




                                                              1
                 Case 1:18-cv-02921-JMF Document 678-1 Filed 12/27/19 Page 2 of 3
Because your client has already gathered materials from the custodians, we expect that the narrowed searches will be
run today and that you will raise any issues of burden immediately. We also expect supplemental Administrative Record
productions to be made on a regular basis and that you will provide regular reports on your clients’ progress.

4. We are at impasse on the other issues discussed during Wednesday’s meet and confer and raised on Friday’s email
and will be raising these issues with the Court.

Best regards,

John

_______________
John A. Freedman
Arnold & Porter
601 Massachusetts Ave., NW
Washington | District of Columbia 20001-3743
T: +1 202.942.5316
John.Freedman@arnoldporter.com | www.arnoldporter.com




                                                          2
        Case 1:18-cv-02921-JMF Document 678-1 Filed 12/27/19 Page 3 of 3



                                         Supplemental Searches

Commerce Department Witnesses

1. For custodians identified in August 15, 2018 Declaration of Michael Cannon (“Cannon Declaration”)
Exhibit A, run the following supplemental searches:

        a. (Aliens or immigrants or illegals or noncitizen! or non-citizen! or Democrat!) and (census or
apportionment or enumerate! or districting or redistricting or counting)

       b. (Bannon or Koback or “Mark Neuman” or “Marc Neuman” or “Mark Neumann” or “Marc
Neumann” or “Mark Newman” or “Marc Newman” or “Gene Hamilton” or “Eugene Hamilton” or
“Zadronzy” or “Sherk”)

2. For Earl Comstock and Wendy Teramoto only, run the additional search terms: “McHenry” or
“Cutrona” or “Hankey”

3. For Eric Branstad, run searches 1.a and 1.b, the additional terms “Hankey” and “Cutrona,” and the
terms identified in Cannon Declaration Ex. B.

4. For Aaron Willard, run searches 1.a and 1.b, and the terms identified in Cannon Declaration Ex. B.

5. For Brian Lenihan, run searches 1.a, 1.b and the terms identified in Cannon Declaration Ex. B.

6. For David Langdon, run search 1.a and the searches identified in Cannon Declaration Ex. B.

7. For Sahra Park-Su, run search 1.a and the searches identified in Cannon Declaration Ex. B.

Census Bureau Witnesses

1. For Victoria Velkoff, run searches identified in Cannon Declaration Ex. B.

2. For David Raglin, run searches identified in Cannon Declaration Ex. B.
